IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-64,748-08


                      EX PARTE DONALD WAYNE COOKS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W04-00121-N(D) IN THE 195TH JUDICIAL DISTRICT COURT
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of deadly conduct

and sentenced to imprisonment for forty years. The Fifth Court of Appeals affirmed Applicant’s

conviction. Cooks v. State, No. 05-04-00620-CR (Tex. App.—Dallas 2005)(not designated for

publication).

        Applicant alleges, among other things, that the State concealed impeachment evidence.

        On April 30, 2015, a timely order designating issues was signed by the trial court. The

habeas record was then properly forwarded to this Court pursuant to TEX . R. APP . P. 73.4 (b)(5), but
without the designated issues being resolved by the trial court.1 We remand this application to the

195th Judicial District Court of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 25, 2015
Do not publish




       1
         Under TEX . R. APP . P. 73.5, a trial court may request an extension of time to resolve
designated issues by filing a motion before the expiration of 180 days from the date of the receipt
of the application by the State.